Citation Nr: 0025681	
Decision Date: 09/26/00    Archive Date: 10/04/00	

DOCKET NO.  99-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition, including as a result of undiagnosed illness.

2.  Entitlement to service connection for a stomach 
condition, including as a result of undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as a result of undiagnosed illness.

4.  Entitlement to service connection for a left shoulder and 
arm condition, including as a result of undiagnosed illness.

5.  Entitlement to service connection for numbness and 
swelling of the hands and feet, including as a result of 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
May 1980 and from December 1990 to May 1991, including 
service in the Persian Gulf Area from February 5, 1991, to 
May 10, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which in pertinent part 
denied the veteran entitlement to service connection for an 
undiagnosed illness manifested by a left hip disorder, a 
stomach condition, headache, a left shoulder and arm 
condition and numbness and swelling of the hands and feet.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence of a plausible claim for service connection for a 
left hip disorder, a stomach disorder, headaches, a left 
shoulder and arm disorder and/or a disorder manifested by 
numbness and swelling of the hands and feet.  

2.  The veteran's signs and symptoms of a left hip condition, 
a stomach condition, headaches and a left shoulder/arm 
condition have been attributed to known clinical diagnoses.

3.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by numbness and swelling of 
the hands and feet.

CONCLUSION OF LAW

The claims for service connection for a left hip condition, a 
stomach condition, headaches, and a left shoulder and arm 
condition and numbness and swelling of the hands and feet are 
not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active military service from August 1979 to 
May 1980 and from December 1990 to May 1991.  Included in her 
latter period of service was service in the Southwest Asia 
Theater of Operations from February 5, 1991, to May 10, 1991.  

I.  Generally Applicable Law

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for the conditions listed on the first 
page of this decision; that is, evidence which shows that the 
claims are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If she has not presented 
such claims, her appeal must, as a matter of law, be denied 
and there is no duty on the VA to assist her further in the 
development of the claims.  Murphy at 81.  The United States 
Court of Appeals for Veterans' Claims (Court) has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or is secondary to a disability, which has already been 
service, connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence of 
aggravation of a disease or injury in service (lay or medical 
testimony), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran essentially maintains that she has various 
undiagnosed illnesses due to her service during the Persian 
Gulf War (PGW).  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability becomes manifest either during active service in 
the Southwest Asia Theater of Operations during the PGW or to 
a degree of 10 percent or more not later than December 31, 
2001.  For purposes of this regulation, signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to:  (1)  Fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper and lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, (13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 
1118 (West 1991); 38 C.F.R. § 3.317 (1999).  

In Neumann v. West, 14 Vet. App. 12 (2000), the Court set 
forth the criteria for a well-grounded claim under that law:  

...In order to establish a well-grounded 
claim pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, a veteran need only 
present some evidence (1) that he or she 
is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illness manifested by one 
or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. 
§ 3.317"; (3) that "became manifest 
either during active military, naval or 
air service in the Southwest Asia Theater 
of Operations during the PGW, or to a 
degree of 10 percent or more not later 
than December 31, 2001"); and (4) that 
such symptomatology "by history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactorily lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such occurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).  The evidence in this 
case, however, does not show that the veteran is a combat 
veteran.  Nor does she claim service connection for a 
disability incurred in combat with the enemy.  Hence, the 
provisions of the statute are not for application in this 
case.




II.  Claims

A.  Service connection for a left hip condition.

The veteran claims she suffers from a left hip disorder 
involving sciatica and trochanteric bursitis, which had its 
onset while performing military service in the Persian Gulf.  

The veteran's service medical records for both her periods of 
active service show no complaints and/or findings referable 
to a hip disability.  

In November 1992 the veteran presented to a private medical 
facility with complaints of aching pain of the "right" hip 
and leg, off and on, for two months with no history of 
injury.  Probable back pain and probable sciatica were the 
diagnostic assessments.  When seen in December 1993 at a VA 
outpatient treatment clinic the veteran complained of pain in 
the "right" hip and upper leg since returning from Desert 
Storm, radiating to the ankle.  Sciatica and trochanteric 
bursitis were the diagnoses.  

In October 1994 the veteran presented to a VA outpatient 
treatment clinic for complaints of left leg/hip discomfort of 
approximately two years' duration, which had gradually 
worsened.  She denied any history of trauma.  It was noted 
that the veteran was seen for similar complaints 6 to 7 
months earlier, was diagnosed with sciatica and given Motrin.  
Suspect sciatica was the diagnostic impression.  

On VA examination in December 1994 the veteran complained of 
pain radiating from the left hip down the left leg.  General 
examination was within normal limits.  On neurological 
examination the only abnormality discerned by her examiner 
was a distal weakness in the left lower extremity.  There 
were no reflex changes or sensory impairment.  The veteran 
was able to walk on heels and toes although with some 
apparent difficulty.  Radiculopathy L5, S1 on the left was 
the neurological diagnosis.  The examiner scheduled the 
veteran for further diagnostic testing to include an EMG of 
the left leg and a CT scan of the lumbar spine to rule out 
any herniated disc.  The computer tomography scan in December 
1994 showed no evidence of disc herniation, facet arthritic 
change or spinal stenosis.  A MRI of the lumbar spine in May 
1996 was similarly negative.  

On VA general medical examination in June 1996 the veteran 
complained of global loss of sensation down the left 
extremity in a nondermatomal manner.  Physical examination 
was essentially normal with sensory noted to be nonfocal in a 
nondermatomal manner.  In March 1997 the veteran's VA 
examiner noted that he had reviewed the veteran's chart and 
had determined that there was no evidence of neurological 
deficits based upon the electrodiagnostic testing provided to 
her. 

The Board has considered the veteran's contentions relative 
to the onset of a left hip disability in service.  However, 
while the veteran is competent to provide information 
regarding the symptoms she currently experiences and has 
experienced since her separation from military service, there 
is no indication that she is competent to comment upon 
diagnoses, etiology or time of onset.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); consequently absent the presentation of 
competent medical evidence of a left hip disability shown in 
service and/or a link between current left hip disability and 
service, service connection for a left hip disability on a 
direct basis may not be considered well grounded and must be 
denied.  Such evidence has not been presented in this case, 
and the claim for service connection for a left hip 
disability is, therefore, not well grounded.

Turning to the veteran's claim of service connection for a 
left hip condition resulting from an undiagnosed illness, the 
Board finds that this claim must be denied because it lacks 
legal merit.  The application of 38 U.S.C.A. § 1117 has an 
explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  The record shows that the veteran's left 
hip related complaints have been diagnosed as sciatica which 
is itself a known clinical diagnosis.  See e.g. 38 C.F.R. 
§ 4.124(a), Diagnostic Codes 8520 and 8620.  She may also 
suffer from trochanteric bursitis involving the left hip 
depending upon whether the references in the clinical record 
to the right hip are erroneous.  In any event because the 
veteran's left hip symptoms have been attributed to a known 
clinical diagnosis the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Accordingly, the Board 
finds that the veteran's claim of service connection for a 
left hip disability as a chronic disability resulting from an 
undiagnosed illness is legally insufficient under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 and must be denied.  See 
Neumann, Supra; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

B.  Service connection for a stomach disorder.

The veteran claims that she has gastritis that started in the 
Persian Gulf as well as gastroesophageal reflux.

The veteran's service medical records for her initial period 
of active service show that she presented to a service 
department treatment facility in January 1980 and February 
1980 with complaints of abdominal cramps.  Probably pregnancy 
was the diagnostic assessment.  There were no complaints 
and/or findings referable to the veteran's stomach thereafter 
to include during her latter period of active service in 
1991.  

The veteran presented to a private medical facility in 
December 1991 with complaints of lower abdominal pain.  
Examination of the abdomen revealed left quadrant pain.  The 
abdomen was soft and there was no localized tenderness.  
Abdominal pain rule out salpingitis was the diagnostic 
impression indicated.

In January 1992 the veteran complained of an upset stomach.  
Gastritis was diagnosed.

When seen in June 1992 with complaints of stomach pain and 
epigastric burning sensation, rule out hiatal hernia/reflux 
was the diagnostic assessment.  An upper gastrointestinal 
series was interpreted as normal.  

On VA examination in December 1994, the veteran made no 
complaints referable to her stomach and physical examination 
of the abdomen was within normal limits.  

On VA examination in October 1994 the veteran complained of 
stomach problems manifested by a burning sensation, very 
intermittent and not very disturbing.  On examination the 
abdomen was soft with positive bowel sounds.  

On VA outpatient treatment in July 1995 the veteran 
complained of an upset stomach (worse with food), with 
diarrhea and occasional nausea and vomiting.  Following 
physical examination significant for right lower quadrant and 
epigastric tenderness, GERD (gastroesophageal reflux disease) 
was diagnosed.

On VA stomach examination in May 1997 the veteran's examiner 
noted that the veteran reported that she experiences 
unexplained bloating which started during her Persian Gulf 
service and has continued since that time.  The examiner 
noted that the veteran had been previously clinically 
determined to suffer from gastroesophageal reflux without any 
evidence of reflux esophagitis.  The examiner stated the 
veteran had a lot of symptoms she complained of but no 
evidence of strictural or anatomical disorders.  Nonspecific 
dyspepsia was diagnosed.

VA outpatient treatment records compiled between July 1997 
and November 1998 show that GERD was diagnosed by an upper 
gastrointestinal series afforded the veteran in September 
1997.

Although the veteran has asserted that she has a stomach 
disorder related to her service in the Persian Gulf, she has 
submitted no medical evidence pointing to a causal 
relationship between her current disability (GERD), and any 
clinical findings and/or treatment in service.  As noted 
above the veteran is not competent to make a diagnosis of any 
disability and/or render an opinion as to its relationship to 
her military service.  Layno, supra.; see also Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

It is not disputed that the veteran currently suffers from 
GERD, however there is no competent medical evidence of 
record indicating that this disorder had its onset in 
service, was caused by an event therein, or is otherwise 
linked to service.  As such the veteran's claim that this 
disability is attributable to service on a direct basis is 
not well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Further, the claim for service connection for a stomach 
disorder resulting from an undiagnosed illness must be denied 
as it lacks legal merit.  Because the veteran's stomach 
disorder has been attributed to a known clinical diagnosis, 
gastroesophageal reflux disease (GERD), see e.g. 38 C.F.R. 
§ 4.115, Diagnostic Code 7346, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable and the 
veteran's claim for service connection for a stomach 
disability resulting from an undiagnosed illness is thus 
legally insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 and must be denied.

C.  Service connection for headaches.

The veteran asserts that she suffers from headaches that 
started in the Persian Gulf.

The veteran's service medical records for both of her periods 
of active service are essentially negative for complaints or 
findings of headaches exclusive of symptoms of headaches in 
September 1979 which in addition to other symptoms was 
diagnostically associated with a "cold."  

The post service clinical records show that in January 1993 
the veteran was noted to have a sharp headache of the crown 
that comes and goes when she is "under stress."  Following 
examination, MT (muscular tension) headaches was diagnosed.  
In March 1993 headaches were noted in addition to other 
complaints that were attributable by a private clinician to 
upper respiratory infection.  Headaches were also noted on a 
private treatment record in May 1993 in connection with 
complaints of left ear pain.  Cephalalgia questionably due to 
tension was the diagnostic assessment.  The veteran's 
headache complaints in October 1994 were noted when she was 
diagnostically assessed by a VA physician as suffering from 
allergic rhinitis.  The veteran was diagnostically noted to 
have intermittent headaches in December 1994 and, in July 
1994, a tension headache was diagnostically assessed.

On VA general medical examination in June 1996 the veteran 
complained of headaches that she said have improved since the 
Persian Gulf War.  She said her headaches occur approximately 
2 to 3 times a week, occasionally lasting for as long as one 
day and are associated with nausea, vomiting and photophobia.  
No specific findings were noted on physical examination.

On VA dental examination in June 1997 it was noted that the 
veteran had had a history of headaches since 1991 and a 
recent diagnosis of TMJ (temporomandibular joint) dysfunction 
on a headache consultation by private clinicians.  The 
examiner noted on physical examination that the veteran had 
generalized mild gingivitis with some localized severe 
gingivitis.  TMJ PDS (temporomandibular joint pain 
dysfunction syndrome) and chronic generalized gingivitis were 
the diagnoses.  The examiner stated that headaches and 
mastication were the "[d]isability effect on every day 
activities."

On a VA ophthalmological examination in July 1997 the veteran 
related a history of headaches from her eyes to the back of 
the head of a dull nature.  The examiner stated following his 
examination of the veteran's vision that there was no ocular 
etiology for her headaches.

On a VA outpatient treatment visit in November 1998 the 
veteran was evaluated and treated for cervical spine disease 
and was noted to have complaints of headaches.

While the post service clinical evidence shows numerous 
complaints and findings of headaches, headaches were noted on 
only one occasion in service and were associated at that time 
with a "cold."  The headaches clinically documented 
subsequent to service have been various related by medical 
professionals to upper respiratory infections, allergic 
rhinitis, tension, and TMJ dysfunction.  None of the medical 
evidence attributes these post service findings of headaches 
and/or headache symptoms to the veteran's service and the 
veteran as noted above is not competent to make such an 
assertion.  See Espiritu.  Therefore, absent competent 
medical evidence of a nexus, a link, between the veteran's 
post service headaches and service and/or events therein, the 
veteran has not submitted a well-grounded claim and the 
appeal for service connection for headaches on a direct basis 
must be denied.  

With regard to the claim for service connection for an 
undiagnosed illness manifested by headaches, the Board cannot 
find any objective indicators that the veteran currently has 
or has had since her separation from service in the Persian 
Gulf, any headaches, chronic or otherwise, that have not been 
attributed to a known condition (i.e. allergic rhinitis, 
tension, TMJ dysfunction, etc.)  Hence, as her headaches have 
been attributed to known clinical diagnoses, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable and this claim is legally insufficient and must be 
denied.  See Neumann, supra; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

D.  Service connection for a left shoulder/arm condition.

The veteran maintains that her left shoulder/arm condition is 
attributable to cervical disc pathology, which had its onset 
upon her return from the Persian Gulf.  

Service medical records associated with both periods of the 
veteran's active service are negative for complaints or 
findings referable to a left shoulder/arm condition.

The veteran on VA examination in December 1994 made no 
complaints referable to her left shoulder/arm and findings on 
musculoskeletal examination were within normal limits.  In 
April 1996 she presented to a VA orthopedic clinic for 
complaints of neck pains with no history of trauma and/or 
injury.  She reported radiating pain, numbness and weakness 
down the left upper extremity.  Physical examination revealed 
numbness over the entire left upper extremity in no 
dermatomic pattern.  An X-ray of the cervical spine in May 
1996 was interpreted to reveal no evidence of fracture, 
dislocation or other osseous abnormality.  There was no 
significant degenerative disc or joint disease.  On VA 
examination in June 1996 the veteran complained of some 
intermittent shooting pain down the left upper extremity 
associated with intermittent episodes of chest pain.  Motor 
testing of the upper extremity was 5/5.  When seen in 
September 1996 the veteran complained of intrascapular/neck 
pain worsening over the past year.  It was noted that a MRI 
dated in July 1996 had disclosed a large C6-7 disc with cord 
compression.  

On VA examination in March 1997 the examiner noted that a 
review of the veteran's chart demonstrated a herniated 
nucleus pulposus in the cervical spinal region which would 
account for her radicular symptomatology in the left upper 
extremity.

While the veteran attributes her cervical spine disorder to 
service, she has not proffered, and the clinical record does 
not contain, any competent medical evidence indicating a 
cervical spine disorder during her active service or that her 
current cervical spine disorder, identified as a herniated 
cervical disc, was caused by any event therein or is 
otherwise linked to service.  As such the veteran's claim for 
service connection for a cervical spine disorder on a direct 
basis is not well grounded.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The record clearly shows that the veteran's left shoulder/arm 
complaints have been attributable to a diagnosis of cervical 
spine disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Because the veteran's left shoulder/arm symptoms have 
been attributed to a known clinical diagnosis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  Accordingly, the Board finds that the veteran's 
claim for service connection for a cervical spine disorder as 
a chronic disability resulting from an undiagnosed illness is 
legally insufficient under 38 C.F.R. § 1117 and 38 C.F.R. 
§ 3.317, and must be denied.  See Neumann, supra; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


E.  Service connection for numbness and swelling of the hands 
and feet.  

Service medical records for the veteran's periods of active 
service are negative for complaints and findings of any 
neurological disorder involving the hands and feet including 
numbness.  The veteran was noted to have complaints of 
swollen feet however in early April 1980.  Pregnancy was 
suspected.  In late April 1980 she also complained of swollen 
feet in addition to complaints of back pain and headaches.  
Physical examination was negative for swollen feet at that 
time but the veteran's hands were noted to be slightly 
swollen.  Excessive stress and aggravation was the diagnostic 
assessment.  

On VA peripheral nerve examination in December 1994 the 
veteran complained that when she walks several blocks her 
left leg gets weak and she gets numb in the left foot.  
Radiculopathy, L5, S1 on the left was the neurological 
diagnosis.  

When undergoing a psychiatric examination for VA purposes in 
March 1997, the veteran related problems with chronic neck 
and arm pain and a chronically upset stomach.  She however 
denied any other medical problems at that time.

On VA examination in November 1997 the veteran made no 
complaints referable to her hands and feet.  A physical 
examination of her extremities revealed no cyanosis, clubbing 
or edema, pulses were two-plus throughout.  Sensation to 
pinprick was intact in the upper and lower extremities, 
bilaterally.

With respect to the veteran's claim for a disorder manifested 
by numbness and swelling of the hands and feet, the evidence, 
in its entirety, does not show the presence of this claimed 
disability.  Without evidence showing that a disability or 
disease is present no plausible claim for service connection 
can be presented and the claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

With regard to the claim for service connection for an 
undiagnosed illness manifested by signs of swelling and/or 
numbness involving the hands and feet the Board notes that 
the medical evidence, both VA and non VA does not contain any 
objective indicators that the veteran currently has, or has 
had in service in the Persian Gulf, or since that time, any 
clinical findings of any hand and/or feet symptoms involving 
swelling or numbness.  Therefore, in the absence of any 
objective indications either as noted by an examiner or as 
reported by a lay person that are the type that might be 
verified by an examiner, that the veteran has problems 
involving swelling or numbness in her hands and feet, the 
Board finds that the claim for an undiagnosed illness 
manifested by such symptoms attributable to her Persian Gulf 
War service is not plausible and must be denied as not well 
grounded.  


ORDER

The claims for service connection for a left hip disorder, a 
stomach disorder, headaches, a left shoulder/arm disorder and 
a disorder of the hands and feet, including as a result of an 
undiagnosed illness, are denied.  



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge




 

